DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 2-5, filed on April 27, 2021, with respect to marked-up copies of replacement sheets not submitted, claimed features not illustrated, structural details not disclosed, and incorrect reference characters have been fully considered and are persuasive in view of the replacement drawings.  The objections of the drawings has been withdrawn. 
Applicant’s arguments, see pages 9 and 10, filed on April 27, 2021, with respect to indefinite language, lack of antecedent basis, and the use of relative terms have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejections of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 10-16, filed on April 27, 2021, with respect to the rejection of claim 1 under 35 U.S.C. § 103 over the prior art combination of Danihel and Alqanee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 6,494,144 B1 to Perez Sanchez. 
Drawings
The replacement drawings were received on April 27, 2021.  These drawings are accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,494,144 B1 to Perez Sanchez in view of U.S. Patent No. 4,598,547 to Danihel and U.S. Patent No. 8,680,697 B2 to Alqanee. 
Perez Sanchez discloses an energy transfer assembly, comprising: 
a speed bump power generation drive (see Figures 3, 4, 5, and 10) with a linear-to-rotational actuator (see Figures 3, 4, 5, and 10); 
a frame (see Figures 3, 4, 5, and 10); 

a pedal (1, 19) being coupled with said frame; and 
a side fixing bar for coupling said pedal on a supporting substrate; 
said speed bump power generation drive being disposed on a road (90, 90a), wherein when at least wheel of a car roll-over said pedal, said pedal is pressed downward; and 
upon touching pavement of said rod, the downward movement of said pedal is stopped. 

However, it fails to disclose: 
said sprocket having an over-running clutch; 
said sprocket coupled with a chain; 
said chain having one end coupled with a spring and the other end coupled with the said pedal; 
said spring having one end coupled with said chain and the other end coupled with said frame; and 
a battery for storing power generated by said generator; 
said downward movement being around an axle of said pedal, thereby pulling said chain rotating said sprocket coupled therewith and stretching said spring and rotating over-running clutch, thereby accelerating said rotor of said generator; and 


Danihel discloses a kinetic energy transducing system, comprising: 
a sprocket (32, 34) having an over-running clutch (36, 38); 
said sprocket being coupled with a chain (40, 42); 
said chain having one end coupled with a spring (48, 50) and the other end coupled with a pedal (22); and 
said spring having one end coupled with said chain and the other end coupled with a frame (28, 30); 
said pedal movement in a first direction being around an axle of said pedal, thereby pulling said chain rotating said sprocket coupled therewith and stretching said spring and rotating over-running clutch, thereby accelerating said rotor of said generator; and 
upon the movement of said pedal is stopped thereby stopping pulling said chain and sprocket, and further permitting turning of said rotor of said generator in same direction owing to said rotor fly-wheel momentum in same direction. 

Alqanee discloses a roadway bump electricity generation system, comprising: 
a battery (battery bank 29) for storing the power generated by a generator (26). 

. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 30, 2021